Jenkins, P. J.
1. In a purchaser’s suit for damages because of the failure of the seller to deliver the goods in accordance with the terms of the contract of sale, generally the measure of damages is the difference between the contract price and the market price at the time and place of delivery. Sizer v. Melton, 129 Ga. 143 (7) (58 S. E. 1055); Harwood Lumber Co. v. Adam, 134 Ga. 821 (1) (68 S. E. 725) ; Civil Code (1910), § 4131. “The purchaser of goods cannot recover of the seller damages for non-delivery measured by Ms profits on a particular contract of resale and by his losses on account of inability to perform that contract, unless the seller at the time of making the contract of sale had notice of such contract of resale.” Wappoo Mills v. Guano Co., 91 Ga. 396 (18 S. E. 108; Hardwood Lumber Co. v. Adam, 134 Ga. 821, 825 (68 S. E. 725, 32 L. R. A. (N. S.) 192).
2. Where the petition cannot be construed as asking for general or nominal damages, but is expressly limited to a prayer for special damages only, and these are not recoverable, the suit is not maintainable, and is subject to be dismissed on demurrer. Sparks Milling Co. v. Western Union Tel. Co., 9 Ga. App. 728 (72 S. E. 179) ; Hadden v. Southern Messenger Service, 135 Ga. 372 (69 S. E. 480).

Judgment affirmed.


Stephens and Smith, JJ., concur.